El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
El primer fundamento de la moción para desestimar es que el escrito de apelación no fué radicado dentro de diez días contados a partir del archivo de una sentencia en que se concedió un injunction permanente. En Mattei v. Badillo, 20 D.P.R. 247, este Tribunal resolvió:
“La resolución que pone término a un procedimiento de injunction para recobrar la posesión de propiedad inmueble establecido por la Ley No. 43 de marzo 13, 1913, tiene el carácter de sentencia y el término para apelar contra ella es de 30 días, no siendo de aplica-ción el término de 10 días que señala el párrafo 3 del artículo 295 del Código de Enjuiciamiento Civil.”
Véanse también: Lebrón v. Montalvo, 43 D.P.R. 357; Richmond v. Atwood, 17 L.R.A. 615; Donaldson’s Heirs v. City of New Orleans (La.), 118 So. 134; Caldwell v. Traub, 43 Pac. (2d) 1047; Miller & Co. v. Gibbs, 132 S. E. 626; Hammer v. Garrett, 132 S. W. 951; Arnold v. Sinclair, 29 Pac. 340.
El ratio decidendi del caso de Mattei v. Badillo, supra, donde una cuestión de práctica y de interpretación estatutaria fue resuelta en esta jurisdicción hace más de veinte años, fué aparentemente correcto, mas si estuviese sujeto a crítica, el resultado no debe ser ahora alterado.
*523 Otro fundamento es que una orden prorrogando el término para radicar la transcripción de la evidencia en la corte de distrito era nula y que no se radicó la transcripción de los autos en este tribunal dentro de treinta días a partir de la fecha en que se radicó el escrito de apelación en la corte de distrito. Sin embargo, dentro de los treinta días los apelantes solicitaron de este tribunal una prórroga de quince días para presentar la transcripción de autos, y dentro de los quince días así solicitados dicha transcripción de autos fue radicada. Esta moción de prórroga no ha sido aún resuelta ni sometida. Es de concebirse que de la faz de la sentencia o de las alegaciones surja tal vez alguna cuestión que no pudiera ser afectada en forma alguna por la prueba, caso en el cual el dejar de elevar una exposición del caso o una transcripción de la evidencia no' sería óbice a que se considerara y resolviera el recurso de apelación en sus méritos. De declararse con lugar la moción de los apelantes, ni una demora autorizada en la radicación de los autos ni el haberse dejado de elevar la transcripción de la evidencia justificaría una desestimación.

Debe declararse sin lugar la moción para desestimar.

El Juez Asociado Señor Córdova Dávila no intervino.